Title: John Adams to Abigail Adams, 30 August 1776
From: Adams, John
To: Adams, Abigail


     
      Phil. Aug. 30. 1776
     
     The two Armies, on Long Island have been shooting at each other, for this whole Week past, but We have no particular Account of the Advantages gained or Losses suffered, on either side. The General and Officers have been so taken up, with their military Operations, that they have not been able to spare Time to give Us any very particular Information, and the Post which ought to come punctually every day, has been very irregular. I fear We have suffered a good deal.
     Amidst all my Concern for the Army, my dear Charles is continually present to my Mind. I dont know what to think. A Load of variolous Matter, sufficient to stupify him for forty Eight Hours, and then to break out so thick, as to threaten a Confluence, I fear will be more than his delicate frame can support. Children of his Age, however, are often seen to bear a great deal. If I had foreseen, that he would have been seized so violently, I should have had no Heart to tell you the vain story of Mather Biles, as I did in my Letter of the 25th.
     I have been obliged to hire a servant here, to attend me, untill another shall come for me, with my Horses. My Horses I want beyond Measure. I have never been once on Horse back, since I came here, and I suffer, in my Health, for Want of Exercise. Mr. Barrell is thought to be past recovery.
     After I had written the above, my Servant came in from the Post Office, which he watches very diligently, and brought me yours of the 22d. and if you knew how much Joy it gave me, your Benevolence would be satisfied. It has given me fine Spirits. I feel quite light. I did not know what fast Hold that little Pratler Charles had upon me before. Give my Love to my little Speckeled Beauty, Nabby. Tell her I am glad she is like to have a few Pitts. She will not look the worse for them. If she does, she will learn to prize looks less, and Ingenuity more. The best Way to prevent the Pitts from being lasting and conspicuous, is to keep her out of the sun for some time to prevent her from tanning.
     John and Tom, hardy fellows! I have hardly had occasion to feel at all anxious about them.
     Lincoln is not appointed. Ward is requested to continue. I hope he will.
     I am much pleased with your Spirit, in resolving to procure me Horses your self and not to wait for a Method, which would be more round about and uncertain.—I think I have a Right and that it is my duty, to take a little Respit and Relaxation. If my Life and Health is of any Use to the Public, it is necessary for the Public as well as for me, that I should take a little rest, in order to preserve them. If they are of none, it is no matter how much rest, I take.
    